Reversing.
By condemnation had under section 3766b, Ky. Stats., the Warfield Natural Gas Company has acquired *Page 695 
an easement to construct and maintain a pipe line and a telephone line across the lands of John Stevens et al.
This pipe is buried in the earth, and, except for the inconvenience of working around these telephone poles, this strip can be cultivated the same as before. The strip affected is 20 feet wide, 40 rods long, contains about three-tenths of an acre, for which the price was fixed by the jury at $330, and the company has preyed an appeal.
For reasons given in, and upon the authority of, Warfield Natural Gas Co. v. Laferty et al., 232 Ky. 248,22 S.W.2d 611, the appeal prayed for is granted, and the judgment is reversed.